DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 Response to Amendment
The Amendment filed 1/18/2022 has been entered. Claims 1-20 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0367892 A1) in view of Stroumpoulis et al. (US 2012/0101478 A1).
Regarding claim 1, Kim discloses a handpiece tool 100 (figures 1-3), comprising: 
a shaft 102 extending from a first shaft end (end of element 102 not connected to element 104) to a second shaft end (end of element 102 connected to element 104), the 
an angled portion 104 extending from the second shaft end (end of element 102 connected to element 104) of the shaft 102, the angled portion 104 comprising a second portion (portion of element 300 in element 104) of the microfluidic channel 300, wherein the angled portion 104 is configured to position a tip portion 106 within a cavity (paragraph 0025) of a patient, wherein the tip portion 106 projects from the angled portion 104 and comprises an outlet 304 and a third portion (portion of element 300 in element 106) of the microfluidic channel 300; 
a collar 108 coupled with the tip portion 108 at a predetermined distance from the outlet 304, the collar 108 (paragraph 0010, lines 15-17) configured to control a distance the tip portion projects into the cavity of the patient. Kim discloses the use of plurality of microfluidic channels 300 to inject different therapeutic agents but do not disclose to have plural outlets 304 therefore, at some point, all the plurality of channels 300 should 
However, Stroumpoulis teaches a design of a fluid mixing unit comprising a mixing chamber (hollow portion inside element 52 comprising element 80 as shown in figure 5) in the shaft 40 between the first portion (“MC” in figure 5 below inside element 42) and the second shaft end (end of element 40 connecting with element 56) of the shaft, the mixing chamber (hollow portion inside element 52 comprising element 80) configured to receive, via the multi-input tubing (see “T” in figure 6 below, the lower portion is having tubing shape and arrow is pointing to a lower portion), the first inlet channel (one of the two “MC” in figure 5 below), the second inlet channel (other of two “MC” in figure 5 below), the plurality of fluids (fluids inside elements 14 and 18) to provide the plurality of fluids to a mixing element 80 in the mixing chamber, mix the plurality of fluids (figures 6-8) to provide a mixed fluid (fluid formed after passing through the chamber containing element 80), and output the mixed fluid via at least the third portion 56 of the microfluidic channel (hollow portion inside element 56 in figure 8) through the outlet (outlet of the unlabeled needle shown in figure 8 allowing fluid to enter into the patient’s body) into the cavity of the patient for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).

One of ordinary skill in the art when modifying Kim in view of Stroumpoulis would modify the handpiece tool of Kim by including element 80 of Stroumpoulis between elements 300 and 304 of Stroumpoulis so that all the fluids coming from element 300 (connected to their respective reservoirs) of Stroumpoulis will get mixed prior to delivering through element 304. Furthermore, there is higher chance for one of ordinary skill in the art to include the element 80 in portion between elements 102 and 104 or within element 102 because element 102 is straight and broader compared to other part of element 100 and Stroumpoulis also teaches connection of first and second inlet channels and element 80 in straight configuration. Furthermore, broader portion will also allow easier placement of element 80 compared to narrow portion in the shaft. Additionally, according to MPEP 2144.04 (VI)(C), it would have been obvious to one of ordinary skill in the art to rearrange the parts if the rearrangement does not change the device operation. Therefore, it would be obvious to one of ordinary skill in the art to place element 80 and a mixing chamber of Stroumpoulis in the handpiece tool of Kim including 

    PNG
    media_image1.png
    296
    547
    media_image1.png
    Greyscale


Regarding claim 2, Kim is silent regarding wherein the mixing element includes at least one of a rib, a protrusion or a fin.
However, Stroumpoulis teaches wherein the mixing element 80 includes at least one of a rib, a protrusion or a fin (paragraph 0026, the shape of element 80 can be construed as a rib, a protrusion or a fin) for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the handpiece tool of Kim to incorporate the mixing element including at least one of a rib, a protrusion or a fin as taught by Stroumpoulis for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).



Regarding claim 5, Kim discloses the use of multiple microfluidic channel 300 (paragraph 0032, lines 17-19) and having microfluidic channel 300 connected to the reservoir (paragraph 0031, lines 4-5) but do not explicitly disclose to have multi-input tubing comprises a plurality of tubing.
However, Stroumpoulis teaches wherein the multi-input tubing comprises a plurality of tubing (see “T” in figure 6 below, the lower portion is having tubing shape) for the purpose of holding two different therapeutic agents separately until needed to be mixed prior to injecting the fluid into the patient’s body (paragraph 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the multi-input tubing of Kim to incorporate a plurality of tubing as taught by Stroumpoulis for the purpose of holding two different therapeutic agents separately until needed to be mixed prior to injecting the fluid into the patient’s body (paragraph 0004).

Regarding claim 6, Kim is silent regarding wherein the multi-input tubing is fluidly coupled to one or more pumps, the one or more pumps configured to pump the plurality of components to the multi-input tubing.
However, Stroumpoulis teaches wherein the multi-input tubing (see “T” in figure 6 above, the lower portion is having tubing shape) is fluidly coupled to one or more pumps 22, 24, the one or more pumps 22, 24 configured to pump the plurality of components 20, 16 to the multi-input tubing (see “T” in figure 6 above) for the purpose of injecting therapeutic agent in the mixing chamber and into the patient’s body when needed (paragraph 0004).


Regarding claim 7, Kim is silent regarding wherein each input of the multi-input tubing is fluidly coupled to an independent reservoir of a pump.
However, Stroumpoulis teaches wherein each input of the multi-input tubing (see “T” in figure 6 above) is fluidly coupled to an independent reservoir (see “R” in figure 1 below) of a pump 22, 24 for the purpose of injecting desired therapeutic agent in the mixing chamber and into the patient’s body when needed (paragraph 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the handpiece tool of Kim to incorporate wherein each input of the multi-input tubing is fluidly coupled to an independent reservoir of a pump as taught by Stroumpoulis for the purpose of injecting desired therapeutic agent in the mixing chamber and into the patient’s body when needed (paragraph 0004).

    PNG
    media_image2.png
    504
    750
    media_image2.png
    Greyscale


Regarding claim 9, Kim discloses wherein the collar 108 (paragraph 0010, lines 17-19) is configured to be seated within the cavity of the patient comprising a round window of a patient’s cochlea.

Regarding claim 10, Kim discloses wherein the handpiece tool 100 is configured to mix the plurality of fluids and deliver the mixed fluid via the outlet while the tip portion is projected into the cavity of the patient (the modified handpiece tool formed by modifying Kim in view of Stroumpoulis as explained in the rejection of claim 1 above, the modified handpiece will be configured to mix the plurality of fluids and deliver the mixed fluid via the outlet while the tip portion is projected into the cavity of the patient.

Regarding claim 11, Kim discloses a method comprising: establishing a fluidic coupling between a handpiece tool 100 (figures 1-3) and a pump (paragraph 0031, lines 
inserting a tip 106 of an angled portion 104 extending from the second shaft end (end of element 102 not connected to element 104) into a cavity of a patient (paragraph 0037, lines 1-4), wherein a collar 108 coupled with the tip 106 a predetermined distance (paragraph 0010, lines 15-17, paragraph 0037, lines 13-21) from an outlet 304 of the tip 106 is configured to control a distance the tip projects into the cavity of the patient;
outputting (paragraph 0038, lines 2-5) the fluid via the microfluidic channel 300 through the outlet of the tip to within the cavity of the patient.
Kim is silent regarding establishing a fluidic coupling between a handpiece tool and a pump using a multi-input tubing, a microfluidic channel coupled to the multi-input tubing to receive a plurality of fluids responsive to operation of one or more pumps of the pump, mixing, by a mixing chamber in the shaft between the first shaft end and the second shaft end, the plurality of fluids received from the multi-input tubing to provide a mixed fluid; and outputting the mixed fluid via the microfluidic channel through the outlet of the tip.
However, Stroumpoulis teaches a design of a fluid mixing unit comprising a fluidic coupling between a handpiece tool 40 (figure 1) and a pump 22, 24 using a mutli-input tubing (see “T” in figure 6 above, the lower portion is having tubing shape and arrow is pointing to a lower portion), a microfluidic channel (see “MC” in figure 6 above) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Kim to incorporate a fluidic coupling between a handpiece tool and a pump using a multi-input tubing, a microfluidic channel coupled to the multi-input tubing to receive a plurality of fluids responsive to operation of one or more pumps of the pump, mixing, by a mixing chamber in the shaft between the first shaft end and the second shaft end, the plurality of fluids received from the multi-input tubing to provide a mixed fluid; and outputting the mixed fluid via the microfluidic channel through the outlet of the tip as taught by Stroumpoulis for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004). 
One of ordinary skill in the art when modifying Kim in view of Stroumpoulis would modify the handpiece tool of Kim by including element 80 of Stroumpoulis between elements 300 and 304 of Stroumpoulis so that all the fluids coming from element 300 (connected to their respective reservoirs) of Stroumpoulis will get mixed prior to delivering through element 304. Furthermore, there is higher chance for one of ordinary skill in the art to include the element 80 in portion between elements 102 and 104 or 

Regarding claim 12, Kim is silent regarding further comprising mixing the plurality of fluids using a mixing element including at least one of a rib, a protrusion or a fin.
However, Stroumpoulis teaches wherein mixing the plurality of fluids using a mixing element 80 including at least one of a rib, a protrusion or a fin (paragraph 0026, the shape of element 80 can be construed as a rib, a protrusion or a fin) for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Kim to incorporate mixing the plurality of fluids using a mixing element including at least one of a rib, a protrusion or a fin as taught by Stroumpoulis for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).



Regarding claim 15, Kim discloses the use of multiple microfluidic channel 300 (paragraph 0032, lines 17-19) and having microfluidic channel 300 connected to the reservoir (paragraph 0031, lines 4-5) but do not explicitly disclose to have multi-input tubing comprises a plurality of tubing.
However, Stroumpoulis teaches wherein the multi-input tubing comprises a plurality of tubing (see “T” in figure 6 above, the lower portion is having tubing shape) for the purpose of holding two different therapeutic agents separately until needed to be mixed prior to injecting the fluid into the patient’s body (paragraph 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the multi-input tubing of Kim to incorporate a plurality of tubing as taught by Stroumpoulis for the purpose of holding two different therapeutic agents separately until needed to be mixed prior to injecting the fluid into the patient’s body (paragraph 0004).

Regarding claim 16, Kim is silent regarding wherein each input of the multi-input tubing is fluidly coupled to an independent reservoir of a pump.
However, Stroumpoulis teaches wherein each input of the multi-input tubing (see “T” in figure 6 above) is fluidly coupled to an independent reservoir (see “R” in figure 1 below) of a pump 22, 24 for the purpose of injecting desired therapeutic agent in the mixing chamber and into the patient’s body when needed (paragraph 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the handpiece tool of Kim to incorporate wherein each input of the multi-input tubing is fluidly coupled to an 
 
Regarding claim 18, Kim discloses wherein the collar 108 (paragraph 0010, lines 17-19) is configured to be seated within the cavity of the patient comprising a round window of a patient’s cochlea.

Regarding claim 19, Kim discloses delivering the plurality of fluids (paragraph 0032, lines 17-19) via the outlet 304 while the tip 106 is projected into the cavity of the patient (figures 8A, 10). Kim is silent regarding mixing the plurality of fluids and delivering the mixed fluid via the outlet. 
However, Stroumpoulis discloses mixing (paragraphs 0028-0030) the plurality of fluids and delivering the mixed fluid via the outlet for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Kim to incorporate mixing the plurality of fluids and delivering the mixed fluid via the outlet as taught by Stroumpoulis for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004). 

Regarding claim 20, Kim discloses further comprising activating one of the pump (paragraph 0042, lines 2-4) while the tip 106 is projected into the cavity of the patient (figures 8A and 10). Kim is silent regarding activating one of the pump or the mixing 
However, Stroumpoulis teaches activating one of the pump 22, 24 or the mixing chamber (hollow portion inside element 52 comprising element 80) to mix (paragraphs 0028-0030) the plurality of fluids while the tip portion is projected into the target site (which is cavity of the patient in Kim) for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).
Therefore it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Kim to incorporate activating one of the pump or the mixing chamber to mix the plurality of fluids as taught by Stroumpoulis for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0367892 A1) in view of Stroumpoulis et al. (US 2012/0101478 A1) as applied to claim 1 above, and further in view of Prestwich et al. (US 2008/0025950 A1).
Regarding claim 3, Kim/Stroumpoulis (hereinafter referred as “modified Kim”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Kim is silent regarding the plurality of fluids comprises a plurality of multipart gels.
However, Prestwich teaches a method of treating a medical condition associated with tympanic membrane comprising the plurality of fluids comprises a plurality of multipart gels (paragraph 0431, lines 23-33) for the purpose of treating a specific 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the plurality of fluids of modified Kim to incorporate a plurality of multipart gels as taught by Prestwich for the purpose of treating a specific medical condition associated with the ear that can be treated only by the mixture of the multipart gels (paragraph 0431, lines 23-33 and abstract).

Regarding claim 13, modified Kim discloses the claimed invention substantially as claimed, as set forth above in claim 11. Modified Kim is silent regarding the plurality of fluids comprises a plurality of multipart gels.
However, Prestwich teaches a method of treating a medical condition associated with tympanic membrane comprising the plurality of fluids comprises a plurality of multipart gels (paragraph 0431, lines 23-33) for the purpose of treating a specific medical condition associated with the ear that can be treated only by the mixture of the multipart gels (paragraph 0431, lines 23-33 and abstract).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the plurality of fluids of modified Kim to incorporate a plurality of multipart gels as taught by Prestwich for the purpose of treating a specific medical condition associated with the ear that can be treated only by the mixture of the multipart gels (paragraph 0431, lines 23-33 and abstract).

s 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0367892 A1) in view of Stroumpoulis et al. (US 2012/0101478 A1) as applied to claim 1 above, and further in view of Mendelson (US 4,191,183).
Regarding claim 8, modified Kim discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Kim is silent regarding wherein the handpiece tool comprises a portion of transparent material through which flow of the plurality of fluids or the mixed fluids is viewable.
However, Mendelson teaches a system of mixing fluids comprising the handpiece tool 50 (figure 1, element 50 could be held by hand) a portion of transparent material (column 3, lines 46-52) through which flow of the plurality of fluids or the mixed fluids is viewable for the purpose of observing any precipitation occurring during mixture (column 3, lines 46-52) and avoid any serious medical condition into the patient from injection of precipitated drugs (column 1, lines 30-39).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify handpiece tool of modified Kim to incorporate a portion of transparent material through which flow of the plurality of fluids or the mixed fluids is viewable as taught by Mendelson for the purpose of observing any precipitation occurring during mixture (column 3, lines 46-52) and avoid any serious medical condition into the patient from injection of precipitated drugs (column 1, lines 30-39).

Regarding claim 17, modified Kim discloses the claimed invention substantially as claimed, as set forth above in claim 11. Modified Kim is silent regarding wherein the handpiece tool comprises a portion of transparent material through which flow of the plurality of fluids or the mixed fluids is viewable.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify handpiece tool of modified Kim to incorporate a portion of transparent material through which flow of the plurality of fluids or the mixed fluids is viewable as taught by Mendelson for the purpose of observing any precipitation occurring during mixture (column 3, lines 46-52) and avoid any serious medical condition into the patient from injection of precipitated drugs (column 1, lines 30-39).
Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 6-7 that the combination of Kim and Stroumpoulis is improper because Kim and Stroumpoulis do not teach or suggest the feature of “a mixing chamber in the shaft between the first portion and the second shaft end … provide a mixed fluid” as recited in claim 1 and “mixing, by a mixing chamber … provide a mixed fluid” as recited in claim 11. Applicant further argues that Kim does not teach or suggest a mixing chamber and Stroumpoulis do not teach the mixing chamber located between the first portion and the second shaft end of the shaft. Examiner respectfully disagrees. As explained in the rejection of claims 1 and 11 above in the current office action, element 42 of Stroumpoulis can be reasonably broadly construed as a shaft because element 42 has a shape corresponding to a shape of a shaft. Therefore, 
Additionally applicant argues on page 8 that neither of the motivations for modifying Kim using Stroumpoulis are discussed in either Kim or Stroumpoulis. Instead, applicant continues to argue, these motivations are factually contrary to Stroumpoulis, because the mixing tip 52 of stroumpoulis decreases in size where element 80 is located and, is not between the first portion and the second shaft end of the shaft (from which angled portion extends). Examiner respectfully disagrees. The mixing chamber is located away from the outlet. However, one of ordinary skill in the art would not be accurately determine if the mixing chamber is located between the angled portion and an outlet. But there are high chances of placing the mixing chamber within element 102 of Kim or between element 102 of Kim and angled portion of Kim due to broader portion of the shaft. Additionally, according to MPEP 2144.04(VI)(C), rearrangement of mixing chamber of Stroumpoulis into the handpiece tool of Kim would be obvious if the rearrangement doesn’t affect the handpiece tool operation. Therefore, it would be obvious to one of ordinary skill in the art to place element 80 and a mixing chamber of Stroumpoulis in the handpiece tool of Kim including placing the mixing chamber of Stroumpoulis between the first shaft end and the second shaft end of Kim.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783